Citation Nr: 0932844	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  03-12 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for scar, left 
forehead.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in November 2003.  A copy of the 
transcript of that hearing is of record.  

In May 2004 this case was before the Board, and the 
noncompensable rating in effect for the Veteran's forehead 
scar was confirmed and continued.  He appealed the May 2004 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In June 2008, the Court issued a Memorandum 
Decision and returned the case to the Board.  In effect, the 
Court vacated the Board's 2004 decision as to this issue and 
remanded the matter so that the Appellant could be provided 
with adequate 38 U.S.C.A. § 5103(a) notice.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before considering the claim for an increased (compensable) 
rating for the Veteran's service-connected forehead scar, 
additional procedural development is needed because proper 
VCAA notice has not been furnished to the Veteran.

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The RO/AMC must notify the Veteran of 
the information and evidence needed to 
substantiate his claim, under the rating 
criteria regarding his service-connected 
forehead scar applicable both prior to 
and after August 30, 2002, and of what 
part of such evidence he should obtain 
and what part VA will attempt to obtain 
on his behalf.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran should be told to submit all 
pertinent evidence regarding his claim he 
has in his possession.

2.  The RO/AMC should ensure that the 
Veteran is advised of the specific rating 
criteria to be applied to the evaluation 
of his disorder, in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (Holding that VA must 
notify the Claimant that, to substantiate 
a claim, the Claimant must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; and 
that if the Diagnostic Code (DC) under 
which the Claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the Claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
Claimant's employment and daily life 
(such as a specific measurement or test 
result), VA must provide at least general 
notice of that requirement to the 
Claimant.  The AMC/RO must inform the 
Veteran of the criteria that would be 
necessary to warrant an increased rating.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, 
including any other appropriate medical 
examinations and testing, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development if 
indicated by the other development 
undertaken.

4.  Thereafter, the RO/AMC should 
consider all of the evidence of record 
and readjudicate the Veteran's claim for 
an increased rating for a left forehead 
scar.  The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




